Citation Nr: 1045649	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 
1970 to August 1975, followed by service in the Air Force Reserve 
until November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a August 2006 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim of entitlement to service connection for 
intervertebral disc syndrome was previously denied in an 
unappealed rating decision dated sometime prior to May 1998.  In 
March 2010, the Board reopened the claim based on the submission 
of new and material evidence, and remanded the claim for further 
development.  The development requested has been completed, as 
discussed below, and the claim is now appropriate for appellate 
review.  



FINDINGS OF FACT

The evidence is in approximate balance as to whether the 
Veteran's current low back disorder is related to active military 
service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, intervertebral 
disc syndrome was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Facts and Analysis
 
In this case, the Veteran contends that his current 
intervertebral disc syndrome is related to active service.  
Specifically, at the May 2010 VA examination, the Veteran stated 
that he was playing basketball in 1975 when he was undercut on a 
shot block and experienced low back pain.  

In February 2006, the Veteran filed a request to reopen his 
previously-denied claim for service connection for intervertebral 
disc syndrome.  The claim was denied in the August 2006 rating 
action which is the subject of the instant appeal.  

As noted in our March 2010 Remand, it appears that a portion of 
the Veteran's claim file is currently missing, but VA was able to 
determine that he was previously denied service connection for 
intervertebral disc syndrome sometime prior to May 1998, when the 
his claims file was transferred from the Anchorage RO to the 
Records Management Center (RMC).  The RO reconstructed the 
Veteran's claims file pursuant to the directives of the Manual 
M21-1, Part II, 3.13 (Change 35).  The Board notes that the 
current provisions pertaining to locating missing claims files 
are located in the M21-1MR, Part III, Subpart ii, Chapter 4, 
Section D.  Based on its electronic files, the RO determined that 
the Veteran's claim was previously denied on the basis that the 
evidence failed to show that his back disorder was related to 
military service, that the Veteran failed to file a timely 
appeal, and the previous denial became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

With regard to VA's duty to assist, VA obtained the Veteran's 
Reserve medical records and private treatment records.  Although 
the RO made attempts to locate his service treatment records 
(STRs), they could not be located, and the RO made a Formal 
Finding of Unavailability of the STRs in October 2007.  In 
circumstances such as this, where the original STRs are 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule at 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 


The August 1975 service separation examination report notes lower 
back pain on physical examination.  The Veteran also wrote on his 
Report of Medical History that he had occasional low back pain, 
which he treated with aspirin.  

Following separation from active service, while in the Reserve, 
the Veteran indicated recurrent back pain on his October 1978, 
August 1979, and May 1980 Reports of Medical History.  He also 
indicated recurrent back pain on his November 1992 Report of 
Medical History.  However, physical examination of the spine was 
normal.  Annual Medical Certificates from January 1998 and 
December 1999 indicate that the Veteran had a degenerative fifth 
vertebra, and that he was under the treatment of a chiropractor.  
He also indicated recurrent back pain on his November 1999 Report 
of Medical History.  The doctor noted that the Veteran had 
injured his back playing basketball in 1973 or 1974, and was seen 
by a physical therapist.  Currently, he received treatment for 
his back from a chiropractor and took non-steroidal anti-
inflammatory drugs to relieve pain.  

However, the Veteran checked "no" next to "recurrent back 
pain" on his Reports  of Medical History in December 1977, 
January 1984, and May 1988.  Physical examination of the spine 
was also noted to be normal on those dates.  In addition, 
physical examination of the spine was normal in November 1999.  

In a Medical Administration Health Risk Assessment Review 
completed in March 2002, the Veteran indicated that he took 
Ibuprofen for low back pain, as his fifth vertebra had 
subluxation.  

In September 2004, following the Veteran's retirement from 
Reserve service, he sought treatment at the FPC Denali Clinic, 
and the treating physicians' assistant assessed low back pain and 
recommended physical therapy.  

In October 2004, the Veteran sought treatment at the Third MDG 
Physical Therapy Clinic for low back stiffness.  He indicated he 
was also seeing a chiropractor, and had initially sustained 
injury to his back from a basketball injury while in service.  


In May 2006, Dr. G.S., a chiropractor, wrote a letter stating 
that the Veteran had received care at his office for back pain.  
He had an old chronic spinal condition with associated 
degeneration, loss of normal range of motion and function, along 
with discomfort.  Although the Veteran could not expect much 
improvement with his condition, chiropractic treatment had 
provided some relief.  

In May 2010, the Veteran was afforded a VA examination.  He 
stated, as above, that he had initially injured his back during a 
basketball game in 1975.  On some later date, he had slipped on 
ice and reinjured his back.  He began chiropractic treatments 
around 2000, when he could not get out of bed.  Currently, said 
he took prescription pain medication and received chiropractic 
adjustments twice monthly.  He had tried physical therapy one 
year ago with no benefit, but he performed stretches at home a 
few times a week.  His pain was near the fifth vertebra of the 
low back and was mild, progressing to moderate after activity or 
too much sitting.  The Veteran used a cane or back brace 
occasionally in his home, but with increased walking, he used a 
cane. 

After conducting a physical examination, the examiner assessed 
mild lumbar facet disease and bilateral chronic sacroillitis.  
The examiner reviewed the Veteran's Reserve medical records and 
noted that recurrent back pain was absent on many of the 
physicals - December 1977 and May 1988 with a normal spine 
examination, for example.  The examiner noted that the Veteran 
checked "yes" next to recurrent back pain in November 1992 and 
November 1999.  The examiner said there had been no treatment for 
any low back injury in the service, and the Veteran was qualified 
for worldwide duty in March 1981, August 1990, and September 
1991, and had no medical defect in September 1984.  The examiner 
opined that the Veteran's low back disorder was not caused by or 
a result of the basketball fall in August 1975.  The examiner 
reasoned that the Veteran had normal examinations after the fall, 
and said most injuries of that type resolve without any permanent 
residuals.  He further noted that the Veteran had sought no 
medical attention for the 1975 fall. 


The examiner further cited to statistics regarding back pain 
among adults, stating that up to 80 percent of adults will 
experience an episode of low back pain at some point in their 
lives.  Changes present on radiographs and MRIs are commonly seen 
even in asymptomatic individuals.  Therefore, any findings on 
imaging studies must be correlated with an accurate history and 
physical examination to ensure that the changes seen are related 
to the patient's symptoms.  Osteoarthritis, the most common joint 
disorder, often becomes symptomatic in the 40s and 50s and is 
nearly universal by age 80.  Only half of those with pathologic 
changes of osteoarthritis have symptoms.  Below age 40, most 
osteoarthritis is in men and results from trauma.  As authority 
for this discussion, the examiner cited to several medical 
journals and studies.  

Based on the foregoing evidence, the Board finds that the 
evidence is in relative equipoise with regard to whether the 
Veteran's current low back disorder is related to active service.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of arthritis in the back were manifested either during 
service or during the applicable one-year presumptive period 
after service separation.  Further, there is no radiographic 
evidence of arthritis during service or within the year following 
his separation.  

Next, although the VA examiner opined that the Veteran's back 
disorder was not related to the 1975 basketball injury and the 
Veteran denied back pain in 1977, 1984, and 1988, low back pain 
was noted fairly consistently in the years following his 
separation from active service.  The Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current back pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Low back pain was noted on the Veteran's 
August 1975 separation examination.  Unfortunately, the rest of 
his service treatment records (STRs) are unavailable.  Following 
service, the Veteran reported low back pain in 1978, 1979, 1980, 
1992, 1998, 1999, and 2002.  Thus, low back pain was documented 
only several years after separation from service and fairly 
consistently throughout the years following the in-service 
injury. 

Based on these records, the Board finds it is reasonable to 
conclude that the evidence is approximately in balance as to 
whether there has been continuity of symptomatology of the back 
disorder since service.  In light of the unavailability of the 
Veteran's STRs, and applying the reasonable-doubt doctrine in 
favor of the Veteran, the Board finds that service connection for 
intervertebral disc syndrome is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 




ORDER

Service connection for intervertebral disc syndrome is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


